IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,404-01


DONNIE EARL JONES, Relator

v.

 27th JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 54,512-A

FROM BELL COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 27th Judicial District Court of Bell County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court. Relator contends that the district court entered
an order designating issues on October 25, 2006.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 27th
Judicial District Court of Bell County, is ordered to file a response with this Court by having the
District Clerk submit the record on such habeas corpus application or by setting out the reasons that
no findings have been made since the order designating issues was entered.  This application for
leave to file a writ of mandamus will be held in abeyance until the respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.

Filed: May 23, 2007
Do not publish